                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                      NO. 5:20-CV-79-FL-1
                                      NO. 5:17-CR-265-FL-1

 JUSTIN COLE MILAM,                                 )
                                                    )
                        Petitioner,                 )
                                                    )
       v.                                           )                     ORDER
                                                    )
 UNITED STATES OF AMERICA,                          )
                                                    )
                        Respondent.                 )


       This matter is before the court on petitioner’s motion to vacate, set aside, or correct his

sentence pursuant to 28 U.S.C. § 2255 (DE 46) and respondent’s motion to dismiss (DE 56).

Pursuant to 28 U.S.C. § 636(b)(1)(B), United States Magistrate Judge Robert T. Numbers, II

(“Judge Numbers”) entered a memorandum and recommendation (“M&R”) (DE 65), wherein it is

recommended that the court deny petitioner’s motion and grant respondent’s motion. Thereafter,

petitioner objected to M&R. In this posture, the issues raised are ripe for ruling. For the following

reasons, the court adopts the M&R, denies petitioner’s § 2255 motion, and grants respondent’s

motion.

                                        BACKGROUND

       Petitioner pleaded guilty on October 12, 2017, pursuant to a written plea agreement, to

manufacturing child pornography, in violation of 18 U.S.C. §§ 2251(a),(d). The court sentenced

petitioner, on April 5, 2018, to a term of imprisonment of 312 months. Petitioner appealed and

the court of appeals dismissed the appeal in part and affirmed the conviction in remaining part.
       Petitioner filed the instant motion to vacate on March 3, 2020, asserting claims based upon

ineffective assistance of counsel. Respondent filed the instant motion to dismiss on June 8, 2020.

Judge Numbers held a hearing on the motions on January 15, 2021, and entered a M&R on January

25, 2021, recommending that the court deny petitioner’s motion, grant respondent’s motion, and

dismiss petitioner’s ineffective assistance of counsel claims. Petitioner timely filed objections.

                                          DISCUSSION

A.     Standard of Review

       The district court reviews de novo those portions of the M&R to which specific objections

are filed. 28 U.S.C. § 636(b). The court does not perform a de novo review where a party makes

only “general and conclusory objections that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th

Cir. 1982). Absent a specific and timely filed objection, the court reviews only for “clear error,”

and need not give any explanation for adopting the M&R. Diamond v. Colonial Life & Accident

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005); Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983).

Upon careful review of the record, “the court may accept, reject, or modify, in whole or in part,

the findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1).

       A petitioner seeking relief pursuant to 28 U.S.C. § 2255 must show that “the sentence was

imposed in violation of the Constitution or laws of the United States, or that the Court was without

jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized

by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). “Unless the motion and

the files and records of the case conclusively show that the prisoner is entitled to no relief, the

court shall . . . grant a prompt hearing thereon, determine the issues and make findings of fact and

conclusions of law with respect thereto.” 28 U.S.C. § 2255(b). “The Federal Rules of Civil



                                                 2
Procedure and the Federal Rules of Criminal Procedure, to the extent that they are not inconsistent

with any statutory provisions, or the [§ 2255 Rules], may be applied to” § 2255 proceedings. Rules

Governing Section 2255 Proceedings, Rule 12.

B.     Analysis

       Petitioner raises specific objections to determinations in the M&R that: 1) the collateral-

attack waiver in petitioner’s plea agreement bars claims of ineffective assistance of counsel known

to petitioner at the time he pleaded guilty, 2) petitioner’s claim of ineffective assistance of counsel

at sentencing fails for failure to show that he received a longer sentence due to counsel’s allegedly

deficient performance, and 3) petitioner’s claim of ineffective assistance of counsel based upon

validity of his plea agreement fails where petitioner’s plea agreement was not illusory. Upon de

novo review of the claims subject of petitioner’s objections, the court overrules the objections and

adopts the findings and recommendation in the M&R. The court writes separately to address issues

raised in petitioner’s objections.

       1.      Collateral-Attack Waiver

       Petitioner objects to the magistrate judge’s determination that the collateral-attack waiver

in petitioner’s plea agreement bars his ineffective assistance of counsel claims predicated upon

conduct petitioner knew about when he pleaded guilty.             This determination rests on two

considerations: the validity and scope of petitioner’s collateral-attack waiver.

               a.      Validity

        “[A] criminal defendant may waive his right to attack his conviction and sentence

collaterally, so long as the waiver is knowing and voluntary.” United States v. Lemaster, 403 F.3d

216, 220 (4th Cir. 2005). When deciding whether a waiver is knowing a voluntary, the court “must

determine whether the petitioner’s allegations, when viewed against the record of the Rule 11 plea



                                                  3
hearing, were so palpably incredible, so patently frivolous or false as to warrant summary

dismissal.” Id. (quotations and citations omitted). “Only if a petitioner’s allegations can be so

characterized can they be summarily dismissed.” Id. at 220-21.

       Courts look to the Rule 11 plea hearing because “[a] defendant’s solemn declarations in

open court affirming a plea agreement carry a strong presumption of verity.” Id. (citations

omitted). “Indeed, because they do carry such a presumption, they present a formidable barrier in

any subsequent collateral proceedings.’” Id.; see Lee v. United States, 137 S. Ct. 1958, 1967

(2017) (“Courts should not upset a plea solely because of post hoc assertions from a defendant

about how he would have pleaded but for his attorney’s deficiencies. Judges should instead look

to contemporaneous evidence to substantiate a defendant’s expressed preferences.”); United

States v. Bowman, 348 F.3d 408, 417 (4th Cir. 2003) (“[W]hen a defendant says he lied at the Rule

11 colloquy, he bears a heavy burden in seeking to nullify the process.”). As a result, “in the

absence of extraordinary circumstances, the truth of sworn statements made during a Rule 11

colloquy is conclusively established, and a district court should, without holding an evidentiary

hearing, dismiss any § 2255 motion that necessarily relies on allegations that contradict the sworn

statements.” Lemaster, 403 F.3d at 221–22.

       Here, several allegations in petitioner’s § 2255 motion bear on whether his waiver was

knowing and voluntary, including: 1) counsel told him that his parents wanted him to plead guilty

and that “he had no hope at trial”; 2) “he was threatened he would receive life if he did not sign

the plea”; 3) “he was promised the plea would result in the minimum sentence of 7 years . . . which

[he] understood would be the worst sentence”; 4) counsel “promised he would receive a reduction

motion that counsel had no reason to believe would be filed”; 5) “counsel advised he was guilty

prior to review and investigation of the Government’s evidence”; 6) “[he] was given no advice or



                                                4
explanation about the appeal waiver that was included in the agreement”; 7) “counsel bullied him

into signing by repeated abusive conduct while in custody overcoming his resistance”; and 8)

“counsel told him he could not tell the judge in court at the arraignment he was not guilty and why

he signed the plea because it was a done deal and could not be undone.” (Mem. (DE 46-1) at 8-

9).

       The foregoing allegations directly contradict petitioner’s “[s]olemn declarations in open

court.” Lemaster, 403 F.3d at 222 (citing Blackledge v. Allison, 431 U.S. 63, 74 (1977)). During

his plea colloquy, petitioner affirmed that he “discussed the case with [his] lawyer”, his lawyer

“answered all of [his] questions concerning [his] case and [his] plea”, and he was “satisfied with

[his lawyer’s] advice and counsel to [him].” (Arraignment Transcript (DE 46-11) 18:2-10); see

United States v. Craig, 985 F.2d 175, 180 (4th Cir. 1993) (“[W]e cannot find any error in the

district court’s implicit rejection of [defendant’s] claim that in the end his counsel had bullied him

into pleading guilty.. . . this is of course bolstered by [defendant’s] agreement during the properly

conducted Rule 11 proceeding that he had been “entirely satisfied” with his counsel’s services.”).

         During the Rule 11 hearing, petitioner also agreed that “the plea agreement represent[ed]

in its entirety any and all agreements that [he] ha[d] with the United States and the United States

Attorney’s Office” and that, after his attorney reviewed the plea agreement with him, he

understood “everything that was said” in the plea agreement. (Id. 19:14-24). Moreover, petitioner

indicated that he discussed the appeal and collateral-attack waivers with his attorney, and that he

understood that he was giving up his “right to appeal or collaterally attack all or part of his

conviction and sentence.” (Id. 20:1-10). He further affirmed that no one had “made any other or

different promises to [him] in order to get [him] to plead guilty”, no one had “threatened [him] in




                                                  5
any way to persuade [him] either to plead guilty or to accept th[e] plea agreement”, and “he was

pleading guilty of [his] own free will because [he was] in fact, guilty.” (Id. 20:14-24).

         In light of petitioner’s testimony during his Rule 11 colloquy, the contrary allegations in

his § 2255 motion are palpably incredible and patently frivolous or false.1 Moreover, there are no

extraordinary circumstances present here, as there were in United States v. White, 366 F.3d 291,

(4th Cir. 2004), where the government conceded the guilty plea was involuntary due to admittedly

ineffective representation, or as there were in Fontaine v. United States, 411 U.S. 213 (1973),

where the petitioner was severely physically and mentally ill and uncounseled at the time of

his Rule 11 colloquy.

         Petitioner argues that it cannot be concluded, based upon the present record, that he was

not severely physically or mentally ill at the time of his guilty plea. However, during his Rule 11

hearing, petitioner affirmed that he was not “currently or . . . recently be[ing] treated for any

mental illness or drug addiction”; that, in the last 24 hours, he had not “had any alcohol, any

prescription medication, or any other drugs or substances that might affect [his] ability to

understand what’s going in court”; that he did not “feel dizzy, lightheaded or confused”; and that

he felt “like [he] underst[ood] what’s going on in court.” (Arraignment Transcript (DE 46-11)

11:20-12:8). In light of these solemn declarations, petitioner’s physical and mental health during

his Rule 11 hearing do not present extraordinary circumstances.

         Next, petitioner argues that extraordinary circumstances are present due to counsel’s

alleged ineffectiveness, relying upon Lee, 137 S. Ct. 1958. However, petitioner misreads Lee.


1
          Petitioner argues that the magistrate judge erred by failing to accept petitioner’s allegations as true.
Petitioner’s argument fails to consider that his allegations are viewed against the record of the Rule 11 plea hearing,
and his “solemn declarations in open court” carry a strong presumption of verity. Lemaster, 403 F.3d at 222. Where
the magistrate judge correctly found petitioner’s present allegations to be palpably incredible and patently frivolous
or false against this backdrop, petitioner’s contention that the magistrate judge “ignores the court’s overarching duty
to ensure the reliability of the judgment and ensure justice”, (Obj. (DE 66) at 22), is also without merit.


                                                          6
Petitioner presents the standard set forth in Lee, as an alternative standard to the one set forth in

Strickland v. Washington, 466 U.S. 668 (1984),2 and argues that under Lee, the court need not

consider whether petitioner was prejudiced by counsel’s allegedly deficient performance.

Contrary to petitioner’s contentions, the United States Supreme Court applied the Strickland

standard in Lee, and held that to demonstrate prejudice, as required by Strickland, the petitioner

must show a “reasonable probability that, but for counsel’s errors, he would not have pleaded

guilty and would have insisted on going to trial.” Lee, 137 S. Ct. at 1965 (quoting Hill v.

Lockhart, 474 U.S. 52, 59 (1985)).

        Here, petitioner cannot make the requisite showing. Assuming petitioner “was threatened

he would receive life if he did not sign the plea”, that “he was promised the plea would result in

the minimum sentence of 7 years . . . which [petitioner] understood would be the worst sentence”,

and that counsel “promised he would receive a reduction motion that counsel had no reason to

believe would be filed”, (Mem. (DE 46-1) at 8-9), and assuming without deciding that the

foregoing advice fell below the standard of reasonably effective assistance, “any misinformation

[petitioner] may have received from his attorney was corrected by the [ ] court at the Rule 11

hearing, and thus [petitioner] was not prejudiced.” United States v. Foster, 68 F.3d 86, 88 (4th

Cir. 1995); see United States v. Lambey, 974 F.2d 1389, 1395 (4th Cir. 1992) (“[I]f the information

given by the court at the Rule 11 hearing corrects or clarifies the earlier erroneous information

given by the defendant’s attorney and the defendant admits to understanding the court’s advice,

the criminal justice system must be able to rely on the subsequent dialogue between the court and

defendant.”). Indeed, here petitioner was instructed during his Rule 11 hearing that he faced a


2
         Strickland established a two-part test for evaluating ineffective assistance of counsel claims. First, the
petitioner must show that his counsel’s performance was deficient in that it fell below the standard of reasonably
effective assistance. Strickland, 466 U.S. at 687-691. Second, the petitioner must show that there is a reasonable
probability that, but for his counsel’s errors, the result of the proceeding would have been different. Id. at 694.

                                                        7
minimum sentence of 15 years imprisonment, rather than seven years imprisonment, and that he

faced a maximum sentence of 30 years imprisonment, not life imprisonment. (Arraignment

Transcript (46-11) 13:22-14:4); see Foster, 68 F.3d at 88 (“Thus, even if Foster’s trial counsel

provided Foster incorrect information about sentencing, Foster was in no way prejudiced by such

information given the trial court’s careful explanation of the potential severity of the sentence.”).

        Furthermore, petitioner affirmed that the plea agreement “represent[ed] in its entirety any

and all agreements that [he] ha[s] with the United States and the United States Attorney’s Office”,

(Id. 19:14-18), and in the plea agreement, the government did not agree to file any “reduction

motion.” (See Plea Agreement (DE 27) ¶ 4(d)) (“The United States agrees . . . [t]hat it will make

known to the Court at sentencing the full extent of the Defendant’s cooperation, if any, but the

United States is not promising to move for departure pursuant to U.S.S.G. § 5K1.1, 18 U.S.C. §

3553(e), or Fed. R. Crim. P. 35.”) (emphasis added).

        Where the court corrected any misadvice petitioner allegedly received from counsel, before

accepting petitioner’s guilty plea, and petitioner affirmed under oath that he understood the court’s

admonishment, petitioner cannot demonstrate prejudice. See United States v. Akande, 956 F.3d

257, 262 (4th Cir. 2020) (“Circuit precedent holds that a defendant cannot prevail on a claim of

ineffective assistance of counsel that arises from counsel’s misadvice if, before accepting the plea,

the district court provides an admonishment that corrects the misadvice and the defendant

expresses that he understands the admonishment.” (citations and quotations omitted)). As a result,

the misadvice allegedly provided by counsel did not present “exceptional circumstances”, and

petitioner’s waiver of his collateral-attack rights was knowing and voluntary.3


3
         Moreover, petitioner talked to his mother on the phone on August 11, 2017, regarding signing the plea
agreement, so he was aware of his parents’ position on whether he should plead guilty well in advance of his Rule 11
hearing, regardless of any alleged representations made by counsel prior to that phone call. (See Tina Mila Aff. (DE
46-3) at 9-10).

                                                         8
                  b.       Scope

         Turning to the second consideration, scope, petitioner agreed to waive “all rights to contest

the conviction or sentence in any post-conviction proceeding, including one pursuant to 28 U.S.C.

§ 2255, excepting [a] motion based upon grounds of ineffective assistance of counsel . . . not

known to the Defendant at the time of the Defendant’s guilty plea.” (Plea Agreement (DE 27) ¶

2(c)) (emphasis added). Petitioner’s waiver comports with applicable law because it excludes

“errors that the defendant[ ] could not have reasonably contemplated when the plea agreement[ ]

w[as] executed.” United States v. Blick, 408 F.3d 162, 172 (4th Cir. 2005). Thus, the magistrate

judge correctly determined that the collateral-attack waiver bars the alleged instances of ineffective

assistance of counsel that petitioner knew of when he pleaded guilty. (See M&R (DE 65) at 16).4

         2.       Assistance of Counsel at Sentencing

         Petitioner objects to the magistrate judge’s determination that his claim of ineffective

assistance of counsel at sentencing fails, where petitioner cannot show he received a longer

sentence due to counsel’s allegedly deficient performance.

         “[S]entencing is a critical stage of trial at which a defendant is entitled to effective

assistance of counsel, and a sentence imposed without effective assistance must be vacated and

reimposed to permit facts in mitigation of punishment to be fully and freely developed.” United

States v. Breckenridge, 93 F.3d 132, 135 (4th Cir.1996). Ineffective assistance claims in the

context of noncapital sentencing cases require a showing that the defendant received a greater

sentence        than        he       would         have,        but       for       counsel’s        unprofessional



4
         Petitioner argues that the magistrate judge erred by “ignoring” United States, v. Hashime, 734 F.3d 278 (4th
Cir. 2013), a case regarding custodial interrogations, which petitioner cites in his brief. (See Obj. (DE 66) at 15-16).
Where petitioner knew, at the time of his guilty plea, about counsel’s decision not to file a motion to suppress the
statements he made to investigators, any ineffective assistance of counsel claim predicated upon this decision is barred
by the collateral-attack waiver. As a result, the magistrate judge had no obligation to discuss Hashime, as it was
irrelevant to adjudication of petitioner’s § 2255 motion.

                                                           9
errors. See Glover v. United States, 531 U.S. 198, 204 (2001). In Glover, the Supreme Court

held that “any amount of actual jail time has Sixth Amendment significance,” and therefore, a

claim of ineffective assistance of counsel does not require a showing of a significantly increased

sentence as a result of counsel’s errors. Id.; see also United States v. Soto, 10 F. App’x 226, 228

(4th Cir. 2001).

        Here, the United States Sentencing Guidelines recommended a life sentence, but because

petitioner’s statute of conviction carried a maximum term of imprisonment, petitioner’s advisory

guidelines range was 360 months, or 30 years imprisonment. (Jan. 9, 2018, Transcript (DE 46-9)

5:2-18). Upon petitioner’s motion for downward variance, the court imposed a sentence of 312

months, or 26 years, stating to petitioner’s counsel “thank you for your really significant efforts in

collecting the material that was helpful to me in deciding a variance was appropriate.” (April 5,

2018, Transcript (DE 46-10) 27:11-14). Thus, the court imposed a lesser sentence, at least in part,

due to counsel’s advocacy.5 As a result, petitioner cannot show that he received a longer sentence

due to counsel’s allegedly ineffective representation.

        Arguing that “there is no evidence in this record that any ‘children’ actually took the

photographs that were transmitted to defendant via cell phone culminating in these manufacturing

theory charges”, petitioner faults counsel for failing to contest the sufficiency of the evidence at

sentencing. (See Obj. (DE 66) at 20).            However, at the time of his sentencing, petitioner had

already pleaded guilty to manufacturing child pornography, in violation of 18 U.S.C. §§

2251(a),(d), and counsel strategically relied upon petitioner’s acceptance of responsibility as a

mitigating factor. (See April 5, 2018, Transcript (DE 46-10) at 5:14-15) (“With respect to



5
          In objections, petitioner argues that his parents, rather than counsel, collected petitioner’s sentencing
materials such as character letters. However, counsel used this information to advocate on petitioner’s behalf, by
filing a sentencing memorandum and by making oral arguments to the court.

                                                        10
reoffending . . . [Petitioner has] accepted responsibility for, and feels, guilt, shame, and remorse

for what he’s done.”). This strategy was objectively reasonable. See Walton v. Angelone, 321

F.3d 442, 466 (4th Cir. 2003) (“Even though [counsel’s] chosen sentencing strategy (Walton was

a young, remorseful man who was capable of doing well in confinement) had its own pitfalls . .

.[counsel’s] decision concerning the sentencing strategy was an objectively reasonable one, and,

therefore, Walton cannot demonstrate that [counsel’s] representation was constitutionally

deficient.” (parenthesis in original)); cf. United States v. Burns, 781 F.3d 688, 692 (4th Cir. 2015)

(“When [defendant] disputed that he acted with the intent to kill, he denied ‘relevant conduct for

which [he] is accountable under [U.S.S.G.] § 1B1.3.’ He thereby jeopardized his claim to an

acceptance-of-responsibility reduction.” (alteration in original) (quoting U.S.S.G. § 3E1.1 cmt. n.

1(A)).

         To the extent petitioner argues there was insufficient evidence to support his conviction,

the Fourth Circuit has already rejected this argument on direct appeal. See United States v. Milam,

746 F. App’x 289, 290 (4th Cir. 2019) (“The facts provided in the plea agreement and the

Government’s factual basis set forth at the guilty plea hearing provide a sufficient basis to

support Milam’s guilty plea.”). In consequence, petitioner cannot relitigate this issue. See Foster

v. Chatman, 136 S. Ct. 1737, 1758, (2016) (Alito, J., concurring in judgment) (“[A]s a general

rule, federal prisoners may not use a motion under 28 U.S.C. § 2255 to relitigate a claim that was

previously rejected on direct appeal.”); United States v. Roane, 378 F.3d 382, 396, n.7 (4th Cir.

2004) (explaining that defendant cannot relitigate issues previously rejected on direct appeal).6




6
         Petitioner argues the magistrate judge erred in failing to address, United States v. Palomino-Coronado, 805
F.3d 127 (4th Cir. 2015), a case addressing the sufficiency of evidence underlying a conviction. Where the Fourth
Circuit rejected petitioner’s sufficiency of the evidence arguments on direct appeal, the magistrate judge did not err
by omitting reference to Palomino-Coronado.


                                                         11
         Where petitioner’s counsel strategically relied upon petitioner’s acceptance of

responsibility as a mitigating factor at sentencing, and where the court imposed a lesser sentence,

in part, due to counsel’s advocacy, petitioner fails to demonstrate that his counsel provided

ineffective assistance of counsel at sentencing.7

         3.       Validity of Plea Agreement

         Petitioner objects to the magistrate judge’s determination that his ineffective assistance of

counsel claim, predicated on the validity of his plea agreement, fails, where the plea agreement is

not illusory. “[T]he judicial interpretation of plea agreements is largely governed by the law of

contracts.” United States v. Martin, 25 F.3d 211, 216–17 (4th Cir. 1994) (citations omitted). As

relevant here, a contract “must be supported by consideration” “to be binding and enforceable.”

Hill v. Peoplesoft USA, Inc., 412 F.3d 540, 543 (4th Cir. 2005) (citation omitted). A promise

becomes consideration for another promise “only when it constitutes a binding obligation.” Id.

“Unlike a binding obligation, an illusory promise appears to be a promise, but it does not actually

bind or obligate the promisor to anything. Because an illusory promise is not binding on the

promisor, an illusory promise cannot constitute consideration.” Id. (citations omitted).

         Here, in exchange for petitioner’s guilty plea, the government promised not to prosecute

defendant for additional criminal offenses related to conduct in the criminal information. (See

Plea Agreement (DE 27) ¶¶ 4(c), (h)). As this promise was a binding obligation on part of the

government, it was not illusory.              Moreover, as the magistrate judge correctly noted, the


7
          Petitioner contends the magistrate judge erred in requiring petitioner show that he received a longer sentence
due to counsel’s allegedly deficient performance at sentencing, arguing that under Lee, “the court does not ask what
the result might have been.” (Obj. (DE 66) at 11). However, the standard set forth in Lee pertains to claims of
ineffective assistance of counsel during the plea-bargaining process, not during sentencing. Moreover, as stated in
more detail herein, petitioner fails to satisfy the standard in Lee because he cannot show a “reasonable probability
that, but for [his] counsel’s errors, he would not have pleaded guilty and would have insisted on going to trial.” Lee,
137 S. Ct. at 1969 (citing Hill, 474 U.S. at 59).



                                                          12
government’s promise benefitted petitioner, since petitioner’s conduct could have led to several

other related charges, each carrying a lengthy prison sentence, which if imposed consecutively,

could have resulted in a life sentence.

        Petitioner argues the plea agreement is illusory, and conferred no benefit to petitioner,

because he waived his right to an indictment and pleaded guilty to criminal information. Petitioner

fails to explain how pleading guilty to a criminal information diminished the benefit he received—

immunity from further charges—or rendered the government’s obligation to refrain from further

prosecution any less binding.

        Petitioner also argues that his plea agreement is invalid due to duress. However, as stated

in more detail herein, petitioner’s allegations of duress are palpably incredible and patently

frivolous or false in light of his contrary testimony during his Rule 11 colloquy. (See Arraignment

Transcript (46-11) 20:14-24) (affirming that no one had “made any other or different promises to

[him] in order to get [him] to plead guilty”, no one had “threatened [him] in any way to persuade

[him] either to plead guilty or to accept th[e] plea agreement”, and “he was pleading guilty of [his]

own free will because [he was] in fact, guilty”).

        Therefore, petitioner’s plea agreement was valid, and his ineffective assistance of counsel

claim on this basis fails.

C.      Prosecution for Perjury

        The magistrate judge recommends that this matter be referred to the United States

Attorney’s Office for consideration on whether petitioner should be prosecuted for perjury. Where

M&R was served upon Dennis Duffy, the Assistant United States Attorney representing

respondent in this matter, the court takes no further action regarding this recommendation.




                                                 13
D.     Certificate of Appealability

       A certificate of appealability may issue only upon a “substantial showing of the denial of

a constitutional right.” 28 U.S.C. § 2253(c)(2). The petitioner must demonstrate that reasonable

jurists could debate whether the issues presented should have been decided differently or that they

are adequate to deserve encouragement to proceed further. Miller-El v. Cockrell, 537 U.S. 322,

336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000). After reviewing the claims

presented on collateral review in light of the applicable standard, the court finds that a certificate

of appealability is not warranted.

                                          CONCLUSION

       Based on the foregoing, the court adopts the M&R. Petitioner’s motion to vacate, set aside,

or correct his sentence (DE 46) is DENIED, and respondent’s motion to dismiss (DE 56) is

GRANTED. Petitioner’s ineffective assistance of counsel claims are dismissed. A certificate of

appealability is DENIED. The clerk is DIRECTED to close this case.

       SO ORDERED, this the 19th day of May, 2021.




                                                              _____________________________
                                                              LOUISE W. FLANAGAN
                                                              United States District Judge




                                                 14
